Simmons, Justice.
P. R. Johnson was summoned before the recorder of the'city of Atlanta, charged with violating one of the ordinances of said city, in “ keeping for unlawful sale in said city spirituous, malt and other intoxicating beverages.” Upon the trial of the case before the recorder, he'found J ohnson guilty. He sued out a writ of certiorari to the superior court, which was refused by the judge, and he brings his writ of error to this court, alleging that the judge committed error in not granting him the writ of certiorari.
We hold that the judge did right in refusing the writ of certiorari, because :
1. There was no error in the recorder’s admitting the testimony of Buchanan.
2. There was sufficient evidence to sustain the finding of the recorder. He acted as both judge and jury, and it was for him to believe or disbelieve the witnesses sworn on the trial.
They were before him ; he saw their manner of testifying, knew their interest in the case, knew their characters, and had a right, under the law, when the evidence was conflicting, to believe one and disbelieve the other. He exercised that right, and we will not say that he erred. ,
Judgment affirmed.